Case 1:20-mc-00046-ALC Document 5-1 Filed 01/27/20 Page 1 of 9




                       Exhibit 1
                      Case 1:20-mc-00046-ALC Document 5-1 Filed 01/27/20 Page 2 of 9
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                     Southern District
                                                      __________       of New
                                                                    District of York
                                                                                __________
  In re Ex Parte Application of Kuwait Ports Authority
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                              Citibank, N.A.
                                                     388 Greenwich Street, New York, NY 10013
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE APPENDIX



  Place: Herbert Smith Freehills New York LLP                                           Date and Time:
           450 Lexington Avenue, 14th Floor                                                                 02/26/2020 10:00 am
           New York, NY 10017

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Petitioner Kuwait Ports Authority                                        , who issues or requests this subpoena, are:
Joseph Falcone; Herberth Smith Freehills New York LLP, 14th Floor, NY, NY 10017; joseph.falcone@hsf.com;

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:20-mc-00046-ALC Document 5-1 Filed 01/27/20 Page 3 of 9
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                       Case 1:20-mc-00046-ALC Document 5-1 Filed 01/27/20 Page 4 of 9
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 1:20-mc-00046-ALC Document 5-1 Filed 01/27/20 Page 5 of 9



                                           APPENDIX A

                                           DEFINITIONS

        1.      "Document" shall be construed as broadly as permitted under the Federal Rules

of Civil Procedure, and includes any written or graphic matter or other means of preserving

thoughts and expression, and all tangible things from which information could be transcribed or

processed, including the originals and all non-identical copies, including but not limited to

correspondence, memoranda, notes, messages, letters, telegrams, teletype, telefax, bulletins,

meetings, e-mails or other office communications, inter-office and intra-office, receipts, bills of

sale, telephone calls, diaries, chronological, data, minutes, books, reports, files, tapes, cassettes,

e-mails, disks, hard drives, mechanical or electrical recordings of any kind, videotapes,

photographs, graphs or aural records of any type, computer printouts, financial statements,

employment manuals, contracts, affidavits, or any other possible form of communication that can

exist which is not mentioned above. The terms document or record as used herein shall include

ESI as defined below.

        2.      "ESI" shall include all electronically stored information, including, without

limitation: word-processing documents; spreadsheets; presentation documents; graphics;

animations; images; email (including attachments which shall be kept with the email); instant

messages; text messages; voicemail; audio, video, and audiovisual recordings; databases and

database subsets; and other user or machine-created computer files or other digital information

which is stored on computer networks, servers, computer systems, desktop computers, laptop

computers, home computers, the Internet, an Intranet, archives, discs, CDs, diskettes, drives, zip

drives, tapes, cartridges, flash drives, and other external storage media, personal digital

assistants, handheld wireless devices, cellular telephones, blackberries, pagers, and voicemail

systems, and back-up or disaster recovery systems.



                                                                                                         1
         Case 1:20-mc-00046-ALC Document 5-1 Filed 01/27/20 Page 6 of 9



       3.      "All Documents" means any document or set of documents in your possession,

custody, or control.

       4.      "Communication" shall mean and refer to every manner of transmitting or

receiving information, opinions, and thoughts, whether orally or in writing, in printed, digital, or

other form.

       5.      "Concerning" shall be construed in the broadest sense to require documents that

constitute, concern, pertain to, mention, evidence, describe, refer or relate to (directly or

indirectly), reflect upon, comment upon, or summarize the subject of the request for documents.

       6.      "Copy" or "Copies" means duplications of any items in a format that provides

the requested material in a fashion that is identical to the original in size, shape and/or

readability—i.e., copies of papers or digital media must mirror their originals. Digital

documents must be provided in such a manner and on such media that would be readable on

computer systems and software commonly available and regularly used in the marketplace. Any

data in a proprietary software system should be produced by printing from the digital files such

that their complete contents are accurately and completely reflected in the printout. You may

comply with this request by providing legible copies of the items to be produced to the attorney

whose name appears on this request on or before the scheduled date of production.

       7.      "Citibank" shall mean Citibank N.A. and shall include past and present partners,

officers, directors, principals, agents, employees, representatives, predecessors, successors,

assigns, subsidiaries, related entities, consultants, and attorneys.

       8.      "You" or "Your" shall mean Citibank, including any and all other persons or

entities acting or purporting to act on your behalf, over whom you have control.

       9.      "Noor Bank" shall mean: (a) Noor Bank PJSC; and/or (b) any present or former




                                                                                                   2
         Case 1:20-mc-00046-ALC Document 5-1 Filed 01/27/20 Page 7 of 9



affiliates, subsidiaries, or branches of Noor Bank PJSC.

       10.     "Port Link" shall mean: (a) Port Link GP Limited; and (b) any parents,

subsidiaries, affiliates, segments, or divisions both presently existing and those that previously

existed of Port Link GP Limited.

       11.     "$496 Million Deposit" shall mean the deposit of approximately $496,000,000

that occurred in/around November 2017, pursuant to SWIFT transaction reference **********-

**0023, en route to Port Link’s account with Noor Bank.

       12.     "And" and "or" shall be considered conjunctively or disjunctively as necessary

to include information within the scope of a discovery request, rather than to exclude

information.

       13.     "All" is understood to include "any" and "each," and vice versa.

       14.     The singular of any term shall include the plural, and the plural of any term shall

include the singular.


                                        INSTRUCTIONS

       15.     In responding to this Subpoena, you shall produce all documents that are in your

possession, custody or control within the meaning of the Federal Rules of Civil Procedure,

including, but not limited to, documents located in your personal files and personal email

accounts. Documents within your possession, custody or control should be produced whether

they were prepared by you or another person.

       16.     Documents provided in response to these Requests should be "Bates" stamped

with a letter prefix unique to you and should be numbered sequentially.

       17.     To the extent that a portion or part of any document is responsive to this

Subpoena the applicable Request shall be construed to call for production of the entire document.




                                                                                                     3
         Case 1:20-mc-00046-ALC Document 5-1 Filed 01/27/20 Page 8 of 9



Each document shall be produced in its entirety, including any attachments.

       18.     Identify each document withheld from production on the grounds that the

document contains materials for which a claim of privilege is asserted. The identification should

include the name, address, position, and organization of the author, each recipient of the

document and the custodian of the document, the date of the document, a brief description of the

type of subject matter the document contains, the request to which the document is responsive,

and the specific grounds for claiming that the document is privileged.

       19.     If any document requested to be produced was, but is no longer, in your

possession or control or is no longer in existence, state whether it is: (a) missing or lost;

(b) destroyed; (c) transferred voluntarily or involuntarily to others and if so to whom; or

(d) otherwise disposed of and in each instance explain the circumstances surrounding and the

authorization for such disposition and state the approximate date thereof.

       20.     If only portions of the requested documents exist, please produce those portions

that are currently in your possession and send the rest of the information in a later response.

       21.     When there is a request to produce a document, your response shall include

documents in the possession, custody, or control of your representatives, employees, agents, and

unless privileged, your attorneys.

       22.     If you have no documents responsive to a particular Request, state so in writing in

your formal response to this Subpoena.

       23.     All documents shall be produced as they are kept in the usual course of business.

All ESI documents shall be produced in a searchable TIFF plus text format with all metadata,

except spreadsheets which shall be produced in their original native format. The native

production shall include and preserve all metadata. All email produced shall include all of the




                                                                                                   4
         Case 1:20-mc-00046-ALC Document 5-1 Filed 01/27/20 Page 9 of 9



original attachments. All email produced shall be segregated and produced on a custodian by

custodian basis.


                                DOCUMENTS TO PRODUCE

       1.      All documents and communications concerning the $496 Million Deposit,

including all documents and communications concerning USD dollar clearing transactions and/or

other funds transfers concerning the $496 Million Deposit, as well as copies of all SWIFT

messages concerning the $496 Million Deposit.

       2.      Documents and communications sufficient to show (i) the account number for the

Citibank account that received the $496 Million Deposit; (ii) the account holder of the Citibank

account that received the $496 Million Deposit; (iii) the precise amount of the $496 Million

Deposit; (iv) the date of the $496 Million Deposit; (v) the originating account(s) for the $496

Million Deposit; (vi) the beneficial owner of the originating account(s); (vii) the intermediary

bank(s) involved in the $496 Million Deposit; (viii) the stated purpose or reason for the $496

Million Deposit and any other details relating thereto; (ix) any special instructions concerning

the $496 Million Deposit; (x) notify party for the $496 Million Deposit (if any); (xi) any other

details concerning the $496 Million Deposit; (xii) other transactions from the Citibank account

that received the $496 Million Deposit before and/or after the $496 Million Deposit.

       3.      All documents and communications concerning disbursements, transfers and/or

payments made from the Port Link account that received the $496 Million Deposit after the $496

Million Deposit was made, including those concerning the ultimate destination of the funds from

the $496 Million Deposit, and concerning USD clearing transactions or other funds transfers

concerning the $496 Million Deposit.




                                                                                                   5
